Citation Nr: 0528316	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  98-07 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.  

2.  Entitlement to service connection for a cervical spine 
disorder, claimed as an upper back disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and J.A.J., M.D.


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to October 
1984, and from March 1987 to December 1991, including service 
in the Southwest Asia Theater of Operations from August 2, 
1990 to February 23, 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of July 1999 and April 2000 decisions of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
located in San Juan, the Commonwealth of Puerto Rico.  The 
July 1999 RO decision found that no new and material evidence 
had been received to reopen a claim of service connection for 
a cervical spine disorder, claimed as a neck or an upper back 
disorder.  The April 2000 RO decision found that no new and 
material evidence had been received to reopen a claim of 
service connection for an acquired psychiatric disorder (to 
include post-traumatic stress disorder (PTSD)).  

Service connection for PTSD was denied in a July 1998 RO 
decision, which also found that no new and material evidence 
had been received to reopen a claim of service connection for 
an acquired psychiatric disorder.  
A September 2002 Board decision found that new and material 
evidence had been received to reopen claims of service 
connection for an acquired psychiatric disorder and for a 
cervical spine disorder.  

The appeal was previously remanded by the Board in August 
2003.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims on appeal, and has obtained and fully 
developed all evidence necessary for the equitable 
disposition of those claims.  

2.  A chronic acquired psychiatric disorder was not incurred 
in, or aggravated by, active service, and competent medical 
evidence does not link any current psychiatric disorder to 
the veteran's prior service, or to an in-service simple 
phobia related to handing nuclear and conventional weapons in 
May 1989.  

3.  A chronic cervical spine disorder was not incurred in, or 
aggravated by, active service.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for an acquired psychiatric disorder are not met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 4.125(a) (2005).  

2.  The criteria for the establishment of service connection 
for a cervical spine disorder are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Advise and Assist the Claimant

Prior to proceeding with an examination of the merits of the 
appeal, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
the claims of entitlement to service connection for an 
acquired psychiatric disorder and for a cervical spine 
disorder; the evidence that would be necessary to 
substantiate each of these claims on appeal; and whether each 
claim on appeal has been fully developed in accordance with 
the VCAA and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.  

The veteran's cervical spine claim was received at the RO in 
October 1998 and denied in an RO decision of July 1999; and 
the veteran's psychiatric disorder claim was received at the 
RO in February 2000 and denied in an RO decision of April 
2000.  These actions were prior to the enactment of VCAA in 
November 2000.  The RO provided notice of VCAA in July 2001 
and April 2004 notice letters, after the above initial RO 
decisions to deny the petitions to reopen claims in July 1999 
and April 2000, but prior to the reopening of the claims at 
the Board in September 2002 and the readjudication of the 
reopened claims in November 2003 and June 2005 supplemental 
statements of the case (SSOC's).  Any defect with respect to 
the timing of the VCAA notice, as to the claims for service 
connection on appeal was harmless error for the reasons 
specified below.  

While VCAA notices were not given prior to the first AOJ 
adjudication of the claims on appeal, notice was provided by 
the AOJ prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
reopened claims on appeal were readjudicated in the November 
2003 and June 2005 SSOC's provided to the veteran.  The 
veteran has also been provided with every opportunity to 
submit evidence and argument in support of his claims on 
appeal, and to respond to VA notices, and he has taken full 
advantage of these opportunities, submitting argument in 
February 2004 and July 2005-at which time he indicated that, 
"I rest the appeal."  

The furnishing of the VCAA notice after the initial July 1999 
and April 2000 decisions that led to the appeal did not 
compromise "the essential fairness of the [adjudication]."  
Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005).  The 
veteran has had a "meaningful opportunity to participate 
effectively" in the processing of his claims.  Id., at 121.  
Therefore, with respect to the timing requirement for the 
VCAA notice as to both claims on appeal, the Board concludes 
that to decide this appeal would not be prejudicial to the 
veteran.  

VA has also complied with the purpose of the notice 
requirement of the VCAA, and there is no further available 
evidence which would substantiate either claim on appeal.  
See 38 U.S.C.A. § 5103(b) (Providing in substance that after 
advisement to the claimant under the VCAA of any information 
which was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application); PVA v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claims on appeal.  
38 U.S.C.A. § 5103A (a), (b), (c).  In October 1997, the RO 
specifically requested that the veteran submit an 
authorization for the release of records from Ponce 
Panamerical Hospital, identifying specific dates of 
treatment, and regarding claimed treatment for PTSD in the 
early 1990's.  No reply is of record.  Additionally, the RO 
afforded the veteran VA examination in December 2000 and 
March 2003, with a VA opinion and case file review in May 
2003.  

The record also indicates that the veteran was provided with 
a copy of the July 1999 and April 2000 RO rating decisions 
setting forth the general requirements of applicable law 
pertaining to evidence to support each of the claims on 
appeal, as well as the Board's September 2002 decision and 
remand.  The general advisement was reiterated in the 
Statement of the Case (SOC) dated in April 2000 and SSOC's 
dated in March 2001, June 2001, November 2003 and June 2005.  

VA has satisfied its duties to inform and assist the veteran 
at every stage of this appeal.  Given the development 
undertaken by the RO and the fact that the veteran has 
submitted medical nexus opinion evidence in support of both 
of his claims on appeal, the Board finds that the record is 
ready for appellate review as to the claims for service 
connection.  

The Merits of the Claims for Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

If not shown in service, service connection may be granted 
for a psychosis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In order to prevail 
on the issue of service connection, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Either or both of the second and third elements can be 
satisfied, under 38 C.F.R. § 3.303(b), by the submission of 
(a) evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Where there is a 
chronic disease shown as such in service or within the 
presumptive period under 38 C.F.R. § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This does not 
mean that any manifestation in service will permit service 
connection: to show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  (Emphasis added).  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  

When the fact of continuity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  The chronicity provision 
of 38 C.F.R. § 3.303(b) is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  Savage 
v. Gober, 10 Vet. App. 488, 498 (1997).  A lay person is 
competent to testify only as to observable symptoms.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  A lay person 
is not, however, competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability, unless such a relationship is one 
which a lay person's observations is competent.  See Savage, 
10 Vet. App. at 495-97.

It has been held that chronicity was not demonstrated when 
the sole evidentiary basis for the asserted continuous 
symptomatology was the sworn testimony of the veteran himself 
and when "no" medical evidence indicated continuous 
symptomatology.  McManaway, 13 Vet. App. at 66.  (Emphasis 
added).  

In Savage, it was held that Section 3.303 does not relieve a 
claimant of the burden of providing a medical nexus.  Rather, 
a claimant diagnosed with a chronic condition must still 
provide a medical nexus between the current condition and the 
putative continuous symptomatology.  Until the claimant 
presents competent medical evidence to provide a relationship 
between a current disability and either an in-service injury 
or continuous symptomatology, the claimant cannot succeed on 
the merits of the claim.  Voerth v. West, 13 Vet. App. 117, 
120 (1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997).  

The Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert, supra.  Where there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the claimant will be given the benefit of the doubt.  
38 U.S.C.A. § 5107(b).   

Having carefully considered the claims in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and the 
appeal will be denied.

The veteran's arguments in support of his claims on appeal 
are interrelated: the veteran asserts, in part, that a 
chronic neck injury of August 1987 caused him to experience 
depression and anxiety, manifested by weight gain, resulting 
in his current psychiatric disorders.  Accordingly, an 
initial summary of the pertinent service medical records is 
in order at this time.  

Service medical records show that the veteran sustained blunt 
trauma to the back of the neck, shoulder, and head on August 
14, 1987, after falling, "3-5 feet" during training on an 
obstacle course.  X-ray studies of the lumbar, thoracic and 
cervical spine segments were normal, as were physical and 
neurologic examinations conducted when the veteran was 
admitted for observation.  The veteran's injuries were 
thought to be "resolving" on August 25, 1987, the veteran 
was noted to be "recovering well" on August 26, 1987.  No 
additional cervical spine complaints, treatment or diagnoses 
are noted for the remainder of the veteran's military 
service, including on reports of medical examination and 
medical history at separation from service in November 1991 a 
few days before his actual separation from service.  
Service medical records also indicate that the veteran 
underwent weight control counseling in August 1988.  

Service administrative records show that from March 1987 to 
June 1989 the veteran's active duty with the U.S. Air Force 
included duties as an aircraft armament systems specialist, 
including loading nuclear weapons onto military aircraft.  A 
mental health evaluation report of May 30, 1989 show 
complaints of 
"emotional and nerve problems" when "loading bombs."  The 
veteran reported shortness of breath, dizziness, an increase 
in his heart rate and pulse, trembling, sweating, tightness 
in his chest, and "fear of dying when exposed to nuclear and 
conventional weapons" and training films of the same.  

Upon clinical examination, the veteran was cooperative and 
alert, his appearance and dress were appropriate, he was 
oriented in all spheres, and he had no suicidal ideation, 
plan, or intent.  His mood was euthymic, his affect was full 
and appropriate to situation, speech was normal, and thought 
content was normal.  Cognitive testing was intact per formal 
testing.  Judgement was impaired.  The provisional impression 
was simple phobia.  The veteran was given a prescription 
medication, and his profile was changed on June 1, 1989, with 
notation that the veteran had symptoms of a simple phobia, 
"when[]exposed to nuclear weapons and training films of 
same."  

After completion of the profile period, the remaining service 
medical records are silent for any mental health complaint, 
treatment or diagnosis, including on reports of medical 
history and medical examination in November 1991 at 
separation from service.  Specifically, the November 1991 
psychiatric evaluation was normal.  The report of medical 
history, personally completed and signed by the veteran, 
indicates that he specifically denied, "[n]ervous trouble of 
any sort," "[f]requent trouble sleeping," "[d]epression or 
excessive worry," and "[l]oss of memory or amnesia."  The 
veteran reported a history of a childhood fall and trauma to 
the frontal lobe area of the head.  The veteran denied any 
personal or family history of psychosis.  The veteran's 
separation was effective December 19, 1991.  

Service Connection for Psychiatric Disability:  The veteran 
argues that he acquired a psychiatric disorder in service, 
for which treatment was received in May 1989, but 
misdiagnosed by service psychiatric personnel.  He asserts 
that his current psychiatric disorders are the same as, or 
related to, psychiatric symptoms diagnosed in service in May 
1989 as a simple phobia.  Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim.  

The service medical records, as detailed above, include 
psychiatric opinion evidence which indicates that while the 
veteran had anxiety, such was in regard to working with 
nuclear weapons.  Moreover, his complaints appear to have 
ended once he was removed from that environment, as evidenced 
by the separation examination and history reports.  
Additionally, earlier post-service clinical evidence shows no 
treatment for any psychiatric symptomatology prior to 1992, 
and no history of chronic symptoms prior to that time.  See 
VA treatment record of September 16, 1997.  

On June 1992 VA psychiatric examination, the veteran reported 
"on and off" nervousness and anxiousness since 1988.  
However, no psychiatric disorder was found on evaluation.  
Private treatment records of May 1998 (J.R.O., M.D.) show 
treatment for hiatal hernia with gastroesophageal reflux 
disease (GERD), "which depresses him as a consequence."  
The recommendation was that the veteran seek treatment and 
psychiatric evaluation.  At a personal hearing at the RO in 
May 1998 (regarding an issue not presently on appeal) the 
veteran testified that his stomach disorder causes his 
depression.  

More recent clinical evidence is conflicting as to the 
etiology of current psychiatric pathology.  A February 2000 
private medical statement (J.A.J., M.D.) indicates that the 
veteran's current diagnosis is major depression, without 
psychotic features, and that this diagnosis is a result of a 
slip-and-fall injury of the neck sustained in service in July 
1987.  

At the veteran's personal hearing at the RO in July 2000, Dr. 
J.A.J. testified that, although he is not the veteran's 
treating physician, he reviewed the veteran's VA claims file.  
Dr. J.A.J. testified that it is his medical opinion that the 
veteran did not have merely a simple phobia in service, but 
that the veteran's depression began in service, that it was 
manifested by crying spells and over eating, and was 
aggravated by an in-service neck injury when the veteran fell 
"twenty [20] feet," in July 1987.  (Emphasis added.)  Dr. 
J.A.J. also testified that the veteran received treatment for 
depression within a year of his separation from service, and 
that his depression is related to, or manifested by, the 
veteran's in-service weight gain.  



VA psychiatric opinions of December 2000 and May 2003 
disagree with the assessment of Dr. J.A.J. on all expressed 
bases, and indicate that the veteran's current diagnosis, 
dysthymia and a major depressive disorder, are in no way 
related to the veteran's May 1989 simple phobia episode, his 
weight gain problems in service, or his August 1987 neck 
injury.  

The basis of the VA opinions is a review of the veteran's 
service medical records, including the psychiatric findings 
of May 1989 that the veteran's fears and anxiety were 
specifically limited to the situation of his being around 
nuclear weapons, as well as a close review of his post-
service medical evidence.  These VA examining physicians 
noted that there were no complaints-physical or emotional-
following the initial treatment for the veteran's cervical 
spine injury in August 1987 for the remainder of his military 
service, including on separation examination in November 
1991.  

The May 2003 VA psychiatric opinion included a very close 
review of all of the evidence of record, not only the service 
medical records, but Dr. J.A.J.'s sworn testimony and his 
February 2000 psychiatric and medical opinion statement.  The 
May 2003 report also indicates that the veteran's 1988 in-
service consultation regarding recent weight gain did not 
include references to any depression, stress or emotional 
problems, as asserted by Dr. J.A.J.  The VA opinion was that 
it is not as likely as not that the veteran's current 
psychiatric condition was incurred in service.  

The opinions of the two VA examiners are of greater probative 
value than the private opinion Dr. J.A.J.  First, the private 
opinion and sworn testimony of Dr. J.A.J. is inaccurate in at 
least one very significant way-the veteran fell "3-5" feet 
in August 1987 when he sustained soft tissue injuries of the 
neck, not "twenty" feet as testified by Dr. J.A.J. in July 
2000.  Additionally, service medical record do not support 
Dr. J.A.J.'s statements that the veteran had crying spells in 
service, or that his 1988 weight gain had any depression, 
anxiety or psychiatric component.  Clearly, the veteran was 
thought to have gained weight due to overeating.  Moreover, 
Dr. J.A.J.'s references to having reviewed the veteran's 
documented clinical history are vague and incomplete, and do 
not evidence an actual review of the documented clinical 
history.  

In contrast, the VA psychiatric opinions of February 2000 and 
May 2003 include very specific references to supporting 
evidence, identified by date, including service and post-
service clinical evidence.  It is also significant to note 
that the veteran is not shown to have had any psychiatric 
treatment following the May 1989 incident, prior to 1992, 
contrary to the testimony of Dr. J.A.J., and the early post-
service medical evidence suggests that the veteran's stomach 
disorder caused his depression.  Shipwash v. Brown, 8 
Vet.App. 218, 222 (1995); Flash v. Brown, 8 Vet.App. 332, 
339-340 (1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the veteran's claims folder).

Accordingly, the Board finds that the VA opinion evidence of 
record is of greater weight than the vague and inaccurate 
private opinion evidence of record.  See Hayes v. Brown, 5 
Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. 
App. 190, 192-93 (1992)); Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993); see also Winsett v. West, 11 Vet. App. 
420 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992) (Board may 
not ignore the opinion of a treating physician, but is free 
to discount the credibility of that statement); Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Consideration has been given to the veteran's statements and 
sworn testimony, including the July 2000 sworn testimony of 
Dr. J.A.J.  However, the veteran's characterization of his 
past clinical history, as with the opinion and testimony of 
Dr. J.A.J., is at odds with the veteran's documented clinical 
history and qualified VA psychiatric opinion evidence.  Lay 
evidence of medical opinion, as with medical opinion based on 
an inaccurate medical history, are of less probative value 
than the VA opinions of record.  Savage v. Gober, 10 Vet. 
App. 488, 496 (1997); See Black v. Brown, 5 Vet. App. 177 
(1993) (an opinion that is based on history furnished by the 
veteran that is unsupported by clinical evidence is not 
probative).  See also, Swann v. Brown, 5 Vet. App. 229 
(1993); Reonal, op. cit.; and Guimond v. Brown, 6 Vet. App. 
69 (1993); Pond v. West, 12 Vet. App. 341 (1999).  

For the several reasons above, the Board finds that the 
veteran's assertion of having had chronic ongoing psychiatric 
disability following his May 1989 phobia is not credible, and 
that the evidence-on balance-does support the claim, 
particularly in light of a lack of diagnosis on VA 
examination in 1992.  See Madden v. Gober, 123 F.3d 1477, 
1481 (Fed. Cir. 1997) (the Board is entitled to discount the 
weight, credibility, and probity of evidence in the light of 
its own inherent characteristics and its relationship to 
other items of evidence).  The more probative evidence of 
record demonstrates that the veteran's current psychiatric 
disorders are not due to service or an incident therein.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


Cervical Spine Disability:  The veteran also asserts that he 
injured his cervical spine in August 1987 while in service, 
and that this injury has resulted in his current chronic 
cervical spine disorder.  Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim.  

Service medical records, noted above, show only a soft tissue 
injury resulting from a "3-5" foot fall in August 1987, 
with no residual complaint or disorder, including on X-ray 
examination at the time of the injury and on examination at 
separation from service in November 1991.  The separation 
report of medical history, dated in late November 1991 and 
personally completed and signed by the veteran, includes a 
denial of any recurrent back trouble.  

A June 1992 VA examination report is negative for any 
disorder of the neck or cervical spine.  Cervical spine X-ray 
studies of December 1997 were within normal limits.  

Significantly, private treatment records of the Commonwealth 
of Puerto Rico State Insurance Fund Corporation, dated from 
December 1997 to July 1998, show a reported history of 
various complaints following a December 1997 twisting-type 
neck injury.  Inexplicably, the February 2000 private medical 
statement of Dr. J.A.J. associates the veteran's current 
cervical spine disorder, diagnosed as a herniated nucleus 
pulposus of the C-4-5 and C-6, with his remote neck injury of 
August 1987, and not the December 1997 injury of a few days 
earlier.  Equally without an informed and factual basis, the 
July 2000 sworn testimony of Dr. J.A.J. also attempts to 
associate the veteran's current cervical spine disorder with 
the August 1987 in-service injury, and not the injury for 
which the veteran initially sought treatment from him in 
December 1997.  

A VA medical opinion of March 2003 disassociates the 
veteran's cervical myositis, cervical herniated nucleus 
pulposus and right C5-C6 cervical radiculopathy with his in-
service injury of August 1987.  The basis of the opinion was 
the veteran's service medical records showed no chronic 
injury or diagnosis in service and the post-service medical 
evidence showed a post-service injury.  Denial of the claim 
is also supported by the negative VA examination report of 
June 1992, as well as the inaccuracies of the opposing 
statements and sworn testimony of Dr. J.A.J.  It was opined 
that the lake of a chronic injury or diagnosis in August 1987 
and lack of any subsequent treatment prior to a December 1997 
post-service re-injury, makes it not likely that the 
veteran's current cervical spine disorders are due to his 
prior military service or an injury therein.  

The Board finds that the preponderance of the evidence of 
record, including the service medical record, the negative VA 
examination report of June 1992, the December 1997 private 
treatment records, and the March 2003 VA medical opinion, is 
against the claim of service connection for a cervical spine 
disorder.  The March 2003 VA medical opinion of record is of 
more probative value than the February 2000 statement and 
sworn testimony of Dr. J.A.J., who inaccurately describes the 
veteran well documented August 1987 injury as being a 
"twenty" foot fall, when records clearly show it was a "3-
5" feet fall.  Thus, it appears that Dr. J.A.J. based his 
medical opinions upon the exaggerated and inaccurate reports 
of the veteran.  The Board is not bound to accept such 
medical evidence.  See Black v. Brown, 5 Vet. App. 177 
(1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993).

Thus, there is no post-service continuity of symptomatology 
prior to the December 1997 injury.  Additionally, the more 
competent medical nexus evidence disassociates the veteran's 
current cervical spine disorders with his prior remote 
service and soft-tissue injury in August 1987.  With the more 
competent evidence of record weigh against the veteran's 
claims, the appeal must be denied on all bases.  See Voerth 
v. West, 13 Vet. App. 117 (1999).  

While the veteran may well have had some occasional 
depression or cervical pain in service and since then, such a 
history would fall far short of the sort of evidence 
necessary to show chronic disability with continuity of 
symptomatology warranting a grant of service connection.  See 
Sanchez-Benitez, supra.  The Board does not doubt that the 
veteran may have had anxiety, depression, or cervical spine 
pain in service and occasionally thereafter, as reported by 
him in June 1992 and September 1997.  However, with no 
chronic psychiatric or cervical spine disability in service, 
or continuity of psychiatric or cervical spine symptomatology 
since service, prior to his treatment for both in 1997 (i.e., 
that occurring post-service), both claims on appeal must fail 
under 38 C.F.R. § 3.303.  


ORDER

Service connection for an acquired psychiatric disorder is 
denied.  

Service connection for a cervical spine disorder is denied.  



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


